
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 118
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2006
			Mr. Coburn submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that,
		  as a matter of economic and national security, the United States Government
		  should protect and support United States currency.
	
	
		Whereas the United States dollar, as the world’s reserve
			 currency, is one of our country’s greatest assets;
		Whereas the strength and integrity of the United States
			 dollar provides the United States with economic stability and national
			 security;
		Whereas any threat or change to the status of the dollar
			 as a world reserve currency would be costly to the United States Treasury and
			 could cause national economic instability;
		Whereas international counterfeiting of the dollar is on
			 the rise and currency counterfeiting has reportedly been used to finance rogue
			 governments and terrorism;
		Whereas on January 26, 2006, President Bush made a strong
			 commitment to protect the currency of the United States from counterfeiting by
			 the North Korean regime or any other adversarial regime or organization;
			 and
		Whereas every dollar issued by the United States
			 Government is meant to be representative of the strength and solidarity of this
			 great nation: Now, therefore, be it
		
	
		That it is the sense of Congress that, as a
			 matter of economic and national security, the United States Government should
			 provide the currency of the United States with the protection and support
			 necessary to defend its integrity throughout the world, effectively deter
			 counterfeiting, and preserve the status of the dollar as the world’s reserve
			 currency.
		
